Case 3:20-cv-01884-B-BH Document 1-1 Filed 07/16/20   Page 1 of 4 PageID 5




                                    	  
                                    	  
                                    	  
             Exhibit	  1	  
                 	  
                 	  
                 	  
                 	  
Case 3:20-cv-01884-B-BH Document 1-1 Filed 07/16/20   Page 2 of 4 PageID 6
Case 3:20-cv-01884-B-BH Document 1-1 Filed 07/16/20   Page 3 of 4 PageID 7
Case 3:20-cv-01884-B-BH Document 1-1 Filed 07/16/20   Page 4 of 4 PageID 8
